UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1074


MILLER COREAS,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 5, 2017                                       Decided: January 3, 2018


Before TRAXLER, SHEDD, and AGEE, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Shelley R. Goad,
Assistant Director, Kristen Giuffreda Chapman, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Miller Coreas, a native and citizen of El Salvador, petitions for review of an order

of the Board of Immigration Appeals (Board) dismissing his appeal from the immigration

judge’s denial of his requests for asylum, withholding of removal, and protection under

the Convention Against Torture. We have thoroughly reviewed the record, including the

transcript of Coreas’ merits hearing before the immigration court and all supporting

evidence. We conclude that we are without jurisdiction to review the agency’s finding

that Coreas’ asylum application is time-barred.      See 8 U.S.C. § 1158(a)(3) (2012);

Mulyani v. Holder, 771 F.3d 190, 196-97 (4th Cir. 2014). Accordingly, we dismiss in

part the petition for review.

       Concerning the Board’s denial of withholding of removal and protection under the

Convention Against Torture, we conclude that the record evidence does not compel a

ruling contrary to any of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B)

(2012), and that substantial evidence supports the Board’s decision, see INS v. Elias–

Zacarias, 502 U.S. 478, 481 (1992). We further uphold the agency’s determination that

Coreas cannot demonstrate a violation of his due process rights as he fails to show the

requisite prejudice. See Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir. 2008). Finally, we

conclude that the immigration judge did not abuse his discretion in denying Coreas’

motion for administrative closure. See In re Avetisyan, 25 I. & N. Dec. 688 (B.I.A.

2012). We therefore deny the petition for review in part for the reasons stated by the

Board. See In re Coreas, (B.I.A. Dec. 20, 2016).



                                            2
      Accordingly, we dismiss in part and deny in part the petition for review. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                    PETITION DISMISSED IN PART;
                                                                DENIED IN PART




                                          3